 



EXHIBIT 10.01
FLEXTRONICS INTERNATIONAL USA, INC. AMENDED AND
RESTATED 2005 SENIOR MANAGEMENT DEFERRED
COMPENSATION PLAN
            1.           Purpose.
                          Flextronics International USA, Inc. (the “Company”)
hereby amends and restates in its entirety the Flextronics International USA,
Inc. 2005 Senior Management Deferred Compensation Plan (as amended and restated,
the “Plan”). The Plan sets forth the terms of an unfunded deferred compensation
plan for a select group of management, highly compensated employees, directors
and persons who have been part of a select group of management, highly
compensated employees or directors of Company who may agree, pursuant to the
Deferral Agreements, to defer certain compensation. It is intended that the Plan
constitute an unfunded “top hat plan” for purposes of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”). The Plan shall be
administered and construed in accordance with Section 409A of Code and any
administrative guidance issued thereunder.
            2.           Definitions.
                          The following terms used in the Plan shall have the
meanings set forth below:
                          (a)            “Affiliate” means, with respect to the
Company, any entity directly or indirectly controlling, controlled by, or under
common control with the Company or any other entity designated by the Board in
which the Company or an Affiliate has an interest.
                          (b)            “Award Agreement” shall mean any
agreement between the Company and a Participant for the payment to the
Participant of compensation that is deferred under this Plan.
                          (c)           “Beneficiary” shall mean any person,
persons, trust or other entity designated by a Participant to receive benefits,
if any, under the Plan upon such Participant’s death. No designation or change
in designation of a Beneficiary shall be effective until received and
acknowledged in writing by the Committee or Plan Administrator.
                          (d)           “Board” shall mean the Board of
Directors of FIL
                          (e)           “Change in Control” shall mean a change
in the ownership or effective control of the Company, or in the ownership of a
substantial portion of its assets, within the meaning of
Section 409A(a)(2)(A)(v) of the Code and administrative guidance issued under
Code Section 409A.
                          (f)           “Claimant” shall have the meaning set
forth in Section 9(a).
                          (g)           “Code” shall mean the Internal Revenue
Code of 1986, as amended, and Treasury Regulations issued thereunder.

 



--------------------------------------------------------------------------------



 



                          (h)            “Committee” shall mean the Compensation
Committee appointed by the Board.
                          (i)            “Company” shall mean Flextronics
International USA, Inc., any successor to all or a major portion of the
Company’s assets or business that assumes the obligations of the Company, and
any other corporation or unincorporated trade or business that has adopted the
Plan with the approval of the Company, and is a member of the same controlled
group of corporations or the same group of trades or businesses under common
control (within the meaning of Code sections 414(b) and 414(c)) as the Company,
or an affiliated service group (as defined in Code section 414(m)) which
includes the Company, or any other entity required to be aggregated with the
Company pursuant to regulations under Code sections 414(o) and 409A or any other
affiliated entity that is designated by the Company as eligible to adopt the
Plan.
                          (j)            “Deferral Account” shall mean the
recordkeeping account, and any sub-accounts if determined by the Committee or
the Plan Administrator to be necessary or appropriate for the proper
administration of the Plan, established and maintained by the Company in the
name of a Participant as provided in Section 4(b) for compensation payable to a
Participant pursuant to a Deferral Agreement.
                          (k)            “Deferral Agreement” shall mean an
agreement executed by the Participant and the Company, in such form as approved
by the Committee or the Plan Administrator, and as may be revised from time to
time with respect to any one or more Participants by or at the direction of the
Committee or Plan Administrator, whereby (A) the Participant (i) agrees to
receive certain types of compensation in the future pursuant to the provisions
of this Plan, (ii) elects to defer future compensation such Participant would
otherwise be entitled to receive in cash from the Company, including an amount
or percentage of compensation to be deferred, and/or (iii) makes such other
elections as are permitted and provides such other information as is required
under the Plan, and (B) the Participant specifies a schedule according to which
the Participant will receive payout of his or her compensation that is payable
in the future under this Plan. Each Deferral Agreement shall be consistent with
this Plan and shall incorporate by its terms the provisions of this Plan.
                          (l)            “Deferral Day” shall mean, for each
Participant, the day on which the Company is required, by the terms of the
applicable Deferral Agreement form or any other agreement between the
Participant and the Company, to credit an amount to the Participant’s Deferral
Account under this Plan.
                          (m)            “Disabled” shall mean a Participant who
(i) is unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months; or (ii) is, by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, receiving income
replacement benefits for a period of not less than 3 months under an accident
and health plan covering employees of the Participant’s employer. This
definition shall be construed and administered in accordance with the
requirements of Code Section 409A(a)(2)(C).

-2-



--------------------------------------------------------------------------------



 



                          (n)            “Fair Market Value” shall mean, on a
given date of valuation, (i) with respect to any mutual fund, the closing net
asset value as reported in The Wall Street Journal with respect to the date of
valuation and (ii) with respect to a security traded on a national securities
exchange or the NASDAQ National Market, the closing price on the date of
valuation as reported in The Wall Street Journal.
                          (o)            “FIL” shall mean Flextronics
International Ltd.
                          (p)            “Hypothetical Investments” shall have
the meaning set forth in Section 4(d).
                          (q)            “Manager” shall have the meaning set
forth in Section 4(d).
                          (r)            “Officers” shall have the meaning set
forth in Section 8(b)(ii).
                          (s)           “Participant” shall mean a present or
former employee of the Company who participates in this Plan and any other
present or former employee designated from time to time by the Committee.
                          (t)            “Plan” shall mean this Flextronics
International USA, Inc. Amended and Restated 2005 Senior Management Deferred
Compensation Plan.
                          (u)            “Plan Administrator” shall mean the
Plan Administrator, if any, appointed pursuant to Section 3(a).
                          (v)            “Released Party” shall have the meaning
set forth in Section 8(b)(iii).
                          (w)            “Separation from Service” shall mean
the cessation of employment with the Company. This definition shall be construed
and administered in accordance with the requirements of Code
Section 409A(a)(2)(B)(i).
                          (x)            “Share Award Deferral” shall have the
meaning set forth in Section 4(k).
                          (y)            “Stock Unit” shall mean compensation in
the form of a vested or unvested right to receive shares of FIL in the future.
                          (z)            “Specified Employee” shall mean a key
employee (as defined in Code Section 416(i) without regard to paragraph 5
thereof) of FIL, for so long as any of its stock is publicly traded on an
established securities market or otherwise. This definition shall be construed
and administered in accordance with the requirements of Code
Section 409A(a)(2)(B)(i).
                          (aa)            “Trust” shall mean any trust or trusts
established or designated by the Company pursuant to Section 5(a) to hold assets
in connection with the Plan.
                          (bb)            “Trustee” shall have the meaning set
forth in Section 5(a).

-3-



--------------------------------------------------------------------------------



 



                          (cc)            “Unforeseeable Emergency” shall mean a
severe financial hardship to a Participant resulting from an illness or accident
of the Participant, the Participant’s Spouse, or a dependent (as defined in
Section 152(a) of the Code) of the Participant, loss of the Participant’s
property due to casualty, or other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the
Participant. This definition shall be construed and administered in accordance
with the requirements of Code Section 409A(a)(2)(B)(ii).
            3.            Authority and Administration of the Committee and Plan
Administrator.
                          (a)           Authorization of Committee or Plan
Administrator. The Committee shall administer the Plan and may select one or
more persons to serve as the Plan Administrator. The Plan Administrator shall
have authority to perform any act that the Committee is entitled to perform
under this Plan, except to the extent that the Committee specifies limitations
on the Plan Administrator’s authority. The initial Plan Administrator shall be
the Company’s Chief Financial Officer. Any person selected to serve as the Plan
Administrator may, but need not, be a Committee member or an officer or employee
of the Company. However, if a person serving as Plan Administrator or a member
of the Committee is a Participant, such person may not decide or vote on a
matter affecting his interest as a Participant.
                          (b)           Administration by Committee or Plan
Administrator. The Committee or Plan Administrator shall administer the Plan in
accordance with its terms, and shall have all powers necessary to accomplish
such purpose, including the power and authority to reasonably construe and
interpret the Plan, to reasonably define the terms used herein, to reasonably
prescribe, amend and rescind rules and regulations, agreements, forms, and
notices relating to the administration of the Plan, and to make all other
determinations reasonably necessary or advisable for the administration of the
Plan. The Committee or Plan Administrator may appoint additional agents and
delegate thereto powers and duties under the Plan.
            4.            Deferral Agreements, Deferral Accounts and Share Award
Deferrals.
                          (a)            Deferral Agreement. The Company and any
Participant may agree to defer all or a portion of his or her compensation,
under the terms provided in any Deferral Agreement form provided to the
Participant in accordance with the Plan, by executing a completed Deferral
Agreement. An election to defer compensation for a taxable year pursuant to a
Deferral Agreement must be made not later than the close of the preceding
taxable year, or at such other time provided in Treasury Regulations issued
under Code Section 409A (or earlier date specified in the applicable Deferral
Agreement form); provided that, in the case of the first year in which a
Participant becomes eligible to participate in the Plan within the meaning of
Code Section 409A and applicable administrative guidance, such election may be
made with respect to services to be performed subsequent to the election within
30 days after the date the Participant becomes eligible to participate in the
Plan (or earlier date specified in the applicable Deferral Agreement form); and,
in the case of any performance-based compensation based on services performed
over a period of at least 12 months, such election may be made no later than
6 months before the end of the period (or earlier date specified in the
applicable Deferral Agreement form). The Deferral Agreement form shall establish
for each Participant the amount and type of compensation that may or shall be
deferred pursuant to the Plan and such determination will be reflected on the
relevant Deferral Agreement form, and may establish

-4-



--------------------------------------------------------------------------------



 



maximum or minimum amounts of aggregate deferrals that may be elected for a
Participant. A Participant shall not be entitled to vary any term that is set
forth in the Deferral Agreement form except to the extent that the form of
Deferral Agreement itself permits variations.
                          (b)           Establishment of Deferral Accounts. The
Committee or Plan Administrator shall establish a Deferral Account for each
Participant. Each Deferral Account shall be maintained for the Participant
solely as a bookkeeping entry by the Company to evidence unfunded obligations of
the Company. The Participant shall be 100% vested in the Participant’s Deferral
Account at all times, except to the extent otherwise specified in the applicable
Deferral Agreement or in any other agreement between the Company and the
Participant. The provisions with respect to vesting in any such Deferral
Agreement or other agreement shall be incorporated in this Plan and given effect
as if fully set forth herein. A Participant’s Deferral Account shall be credited
with the amounts required to be credited to the Participant’s Deferral Account
pursuant to the Participant’s initial Deferral Agreement or pursuant to any
subsequent Deferral Agreement entered into by that Participant and the Company,
in each case, less the amount of federal, state or local tax required by law to
be withheld with respect to such amounts, unless such withholding is provided
from another source, and shall be adjusted for Hypothetical Investment results
as described herein.
                          (c)           Hypothetical Investments and Managers.
Subject to the provisions of Section 4(g), amounts credited to a Deferral
Account shall be deemed to be invested in one or more hypothetical investments
(“Hypothetical Investments”). Each Participant may select an investment manager
from a list selected from time to time by the Committee or Plan Administrator (a
“Manager”), who will then select Hypothetical Investments on the Participant’s
behalf. A Participant who selects a Manager may select a successor Manager from
such list of Managers from time to time. Rather than appoint a Manager, a
Participant may select Hypothetical Investments on his or her own behalf. The
Committee or Plan Administrator may establish limitations on permissible
allocations of Deferral Accounts among groups of Hypothetical Investments.
Except in accordance with Section 4(k), no Hypothetical Investments may be made
in any debt or equity issued by FIL or its Affiliates.
                          (d)           List of Hypothetical Investments and
Managers. An initial list of Managers and investments available for Hypothetical
Investments shall be established by the Board, the Committee or the Plan
Administrator and each such list shall be provided to each Participant in
connection with the initial Deferral Agreement. The Committee or Plan
Administrator shall consider requests from any Participant to add to the list of
Managers, and shall satisfy such requests if they are reasonably acceptable to
the Committee or Plan Administrator. The Committee or Plan Administrator may
change or discontinue any Hypothetical Investment or Manager if reasonably
necessary to satisfy business objectives of the Company or its Affiliates;
provided that, following a Change in Control, neither the Committee nor the Plan
Administrator may change or modify the investment options existing immediately
prior to such Change in Control in any manner that is adverse to the
Participants.
                          (e)            Investment of Deferral Accounts. As
provided in Sections 4(d) and 5(b), each Deferral Account shall be deemed to be
invested in one or more Hypothetical Investments as of the date of the deferral
or credit, as the case may be. The amounts of hypothetical income, appreciation
and depreciation in value of the Hypothetical Investments shall be credited and

-5-



--------------------------------------------------------------------------------



 



debited to, or otherwise reflected in, such Deferral Account from time to time
in accordance with procedures established by the Committee or Plan
Administrator. Unless otherwise determined by the Committee or Plan
Administrator, amounts credited to a Deferral Account shall be deemed invested
in Hypothetical Investments as of the date so credited.
                          (f)           Allocation and Reallocation of
Hypothetical Investments. A Participant, or a Manager who selects Hypothetical
Investments for a Participant, may allocate and reallocate amounts credited to a
Participant’s Deferral Account to one or more of the Hypothetical Investments
authorized under the Plan with such frequency as permitted by the Committee or
Plan Administrator. Subject to the rules established by the Committee or Plan
Administrator, a Participant or Manager may reallocate amounts credited to a
Participant’s Deferral Account to other Hypothetical Investments by filing with
the Committee or Plan Administrator a notice, in such form as may be specified
by the Committee or Plan Administrator. No Participant shall have the right, at
any time, to direct a Manager to enter into specific transactions in connection
with his or her Deferral Account; provided that this provision shall not
prohibit the Participant from communicating with the Manager regarding
Hypothetical Investments, including communication regarding preferred
Hypothetical Investment objectives. Each Manager shall have the power to acquire
and dispose of such Hypothetical Investments as the Manager determines necessary
in connection with its portfolio. The Committee or Plan Administrator may
restrict or prohibit reallocation of amounts deemed invested in specified
Hypothetical Investments or invested by specified Managers to comply with
applicable law or regulation.
                          (g)           No Actual Investment. Notwithstanding
any other provision of this Plan that may be interpreted to the contrary, the
Hypothetical Investments are to be used for measurement purposes only. A
Participant’s election of any such Hypothetical Investments, the allocation of
such Hypothetical Investments to his or her Deferral Account, the calculation of
additional amounts and the crediting or debiting of such amounts to a
Participant’s Deferral Account shall not be considered or construed in any
manner as an actual investment of his or her Deferral Account in any such
Hypothetical Investments. In the event that the Company or the Trustee, in its
own discretion, decides to invest funds in any or all of the Hypothetical
Investments, no Participant shall have any rights in or to such investments
themselves. Without limiting the foregoing, a Participant’s Deferral Account
shall at all times be a bookkeeping entry only and shall not represent any
investment made on his or her behalf by the Company or the Trust. The
Participant shall at all times remain an unsecured creditor of the Company.
                          (h)            Forfeiture of Unvested Portions of
Deferral Accounts Upon Termination of Employment. Upon the termination of a
Participant’s employment with the Company, any unvested portion of the
Participant’s Deferral Account shall be forfeited and terminated in accordance
with the applicable Deferral Agreement except as otherwise determined by the
Committee in its sole and absolute discretion.
                          (i)            Change in Law. If a future change in
law would, in the judgment of the Committee or Plan Administrator, likely
accelerate taxation to a Participant of amounts that would be credited to the
Participant’s Deferral Account in the future under the Participant’s Deferral
Agreement, the Company and the Participant will attempt to amend the Plan to
satisfy the requirements of the change in law and, unless and until such an
amendment is agreed to, Company shall cease deferrals under this Deferral
Agreement on the effective date of such

-6-



--------------------------------------------------------------------------------



 



change in law; provided however, the Company shall not cease deferrals if such
cessation would violate the provisions of Code Section 409A.
                          (j)            Separate Maintenance of Vested
Subaccounts. The Committee or Plan Administrator may, in its sole and absolute
discretion, allow Participants to defer portions of their base salary and/or
cash bonuses to be earned after such election under the Plan. If and when such
deferrals are allowed and a Participant elects to defer amounts of salary and/or
cash bonus pursuant to a Deferral Agreement that are vested at the time of the
deferral, and other amounts that are unvested are also deferred in accordance
with the Participant’s Deferral Agreement, a separate subaccount of the
Participant’s Deferral Account shall be established and maintained for the
vested deferred salary and cash bonus, and hypothetical earnings and losses
thereon shall be recorded in such separate subaccount.
                          (k)            Share Award Deferrals. Pursuant to an
applicable Award Agreement, compensation in the form of a Stock Unit may be
deferred under this Plan (any such deferral, a “Share Award Deferral”). If a
Share Award Deferral is made for a Participant, a separate subaccount of the
Participant’s Deferral Account shall be established and maintained in order to
account for the Participant’s rights under the Share Award Deferral, and any
hypothetical earnings and losses thereon shall be recorded in such separate
subaccount. Any such subaccount shall be unvested to the extent attributable to
an unvested Stock Unit, and from the time the Stock Unit vests shall be deemed
to be initially solely in shares of FIL stock. Notwithstanding any other
provision of the Plan to the contrary, a Participant shall not be entitled to
reallocate any portion of a subaccount that is deemed invested in a Stock Unit
or FIL shares to another Hypothetical Investment.
            5.            Establishment of Trust.
                          (a)           The Trust Agreement. The Company has
entered into a Trust Agreement for the Plan, providing for the establishment of
a trust to be held and administered by a trustee (the “Trustee”) designated in
the Trust Agreement (the “Trust”). The Trustee shall be the agent for purposes
of such duties delegated to the Trustee by the Committee or Plan Administrator
as set forth in the Trust Agreement. The Trust shall be irrevocable.
                          (b)            Funding the Trust. Except as otherwise
provided in Section 5(d) with respect to Share Award Deferrals, on the relevant
Deferral Day, the Company shall deposit into the Trust cash or other assets, as
specified in the applicable Deferral Agreement, equal to the aggregate amount
required to be credited to the Participant’s Deferral Account for that Deferral
Day, less applicable taxes required to be withheld, if any. The assets of the
Trust shall remain subject to the claims of the general creditors of the Company
in the event of an insolvency of the Company. Assets of the Trust shall at all
times be located within the United States.
                          (c)            Taxes and Expenses of the Trust. The
Committee and the Plan Administrator shall make all investment decisions for the
Trust, and no Participant shall be entitlement to direct any investments of the
Trust. All taxes on any gains and losses from the investment of the assets of
the Trust shall be recognized by the Company and the taxes thereon shall be paid
by the Company and shall not be recovered from the Deferral Accounts or the
Trust. The third-party administrative expenses of the Plan and the Trust,
including expenses

-7-



--------------------------------------------------------------------------------



 



charged by the Trustee to establish the Trust and the Trustee’s annual fee per
Deferral Account, shall be paid by the Company, and shall neither be payable by
Trustee from the Trust nor reduce any Deferral Accounts; provided that any
Managers’ fees or other expenses incurred with respect to particular
Hypothetical Investment or any asset of the Trust which corresponds to a
particular Hypothetical Investment shall be charged to the Deferral Account that
is deemed invested in such Hypothetical Investment. No part of the Company’s
internal expenses to administer the Plan, including overhead expenses, shall be
charged to the Trust or the Deferral Accounts.
                          (d)            Trust for Share Award Deferrals. In
connection with a Share Award Deferral, the Company shall be required to deposit
shares of FIL into trust only if required to do so under the terms of the
applicable Award Agreement and in no event earlier than the time that the
related Stock Unit vests. If shares of FIL are to be transferred into trust
under a Share Award Deferral, the shares may be transferred either into the
Trust (as may be amended to provide for such transfer) or into another trust
established for the benefit of the Participants. To the extent practicable, the
terms of any trust used or established for a Share Award Deferral shall resemble
the terms of the Trust Agreement as of the date hereof; provided that any FIL
shares that FIL contributes to the trust shall be subject to the claims of the
general creditors of both the Company and FIL and shall revert to FIL if they
are not payable to a Participant upon termination of the trust or (if earlier)
at the time of the forfeiture of the corresponding deemed investment in
accordance with Section 4(h).
            6.            Settlement of Deferral Accounts.
                          (a)           Payout Elections. The Company shall pay
or direct the Trustee to pay the net amount credited to a Deferral Account as
specified in the Participant’s Deferral Agreement or in an Award Agreement. The
Committee or Plan administer may, in its sole discretion, allow a Participant to
redefer the payout of his Deferral Account one or more times; provided, that
(i) such redeferral may not take effect until at least 12 months after the date
on which such election is made; (ii) in the case of an election related to any
payment other than a payment that would be made upon the Participant’s death,
Disability, or the occurrence of an Unforeseeable Emergency, the first payment
with respect to which such election is made must be deferred for a period of not
less than 5 years from the date such payment would otherwise have been made; and
(iii) any election that would affect a scheduled payout may be made not less
than 12 months prior to the date of the first scheduled payout date. The
preceding restrictions on redeferrals shall be construed and administered in
accordance with the requirements of Code Section 409A(a)(4)(C). No Participant
shall be entitled to accelerate the time or schedule of any payment under the
Plan, except where an acceleration would not result in the imposition of
additional tax under Code Section 409A.
                          (b)           Payment in Cash or Securities. The
Company shall settle a Participant’s Deferral Account, and discharge all of its
obligations to pay deferred compensation under the Plan with respect to such
Deferral Account, by payment of cash in an amount equal to or, at the option of
the Committee or Plan Administrator, in marketable securities selected by the
Committee or Plan Administrator with a Fair Market Value equal to the net amount
credited to the applicable Deferral Account; provided that a Hypothetical
Investment of a subaccount that is allocated to shares of stock of FIL in
accordance with Section 4(1) shall be settled only in shares of stock of FIL.
Any such distributions to a Participant shall reduce the Company’s obligations

-8-



--------------------------------------------------------------------------------



 



under the Plan to such Participant. The Company’s obligation under the Plan may
be satisfied by distributions from the Trust.
                          (c)            Timing of Payments.
                                          (i)            Payments in settlement
of a Participant’s Deferral Account shall be payable as set forth in the
applicable Deferral Agreement, and no earlier than the Participant’s Separation
from Service, Disability, death, a specified time (or pursuant to a fixed
schedule) specified in the applicable Deferral Agreement, Change in Control, or
the occurrence of an Unforeseeable Emergency. In the case of a Participant who
is a Specified Employee, a payment on account of Separation from Service may not
be made before the date which is 6 months after the date of Separation from
Service (or, if earlier, the date of the Participant’s death). In such event,
the single lump sum payment or any installment payments that otherwise would
have been payable within such six (6) month period, will be paid as soon as
administratively practicable after such six (6) month period.
                                          (ii)            Payments in settlement
of a Deferral Account shall be made as soon as practicable after the date or
dates (including upon the occurrence of specified events), set forth in the
Participant’s Deferral Agreement, unless otherwise provided in this Section 6.
All amounts needed for a payment shall be deemed withdrawn from the Hypothetical
Investments as close in time as is practicable to the designated payment date.
If a Participant has elected to receive installment payments, the amount of the
distribution payable is based upon the value of the Deferral Account at the time
of the installment payment date and shall act to reduce Hypothetical Investments
in the following order: (A) cash and money market accounts, and (B) each other
Hypothetical Investment on a pro rata basis, based on the value of the
Participant’s Deferral Account. For purposes of a redeferral election as
permitted under this Section 6, an election to receive installment payments
shall be treated as an election to receive a series of separate payments. If a
Participant has elected to receive partial payments of the amount in his or her
Deferral Account, unpaid balances shall continue to be deemed to be invested in
the Hypothetical Investments that such Participant has designated pursuant to
Section 4(d) or 4(f).
                                          (iii)            In the event of a
Participant’s death prior to the payment of all net amounts credited to his or
her Deferral Account, such amounts shall be paid to the Participant’s designated
Beneficiary in a single lump sum as soon as practicable after the Participant’s
death. If a Participant fails to designate a Beneficiary or if all designated
Beneficiaries predecease the Participant or die prior to complete distribution
of the Participant’s benefits, the Participant’s designated Beneficiary shall be
the executor or personal representative of the Participant’s estate, if a
probate proceeding is open at the time for the distribution(s), and otherwise
shall be the person(s) who would be entitled to the distribution(s) under the
Participant’s last will and /or revocable trust (if such will distributes the
residuary estate to such trust) and otherwise to the person(s) who would inherit
the Participant’s property under the law of the Participant’s last domicile. If
the Committee or Plan Administrator has any doubt as to the proper Beneficiary
to receive payments pursuant to this Plan, the Committee or Plan Administrator
shall have the right, exercisable in its discretion, to withhold such payments
until this matter is resolved to the Committee’s or Plan Administrator’s
satisfaction. The payment of benefits under the Plan to a Beneficiary shall
fully and completely discharge the Company from all further obligations under

-9-



--------------------------------------------------------------------------------



 



this Plan with respect to the Participant, and such Participant’s interest in
the Plan shall terminate upon such full payment of benefits.
                                          (iv)            Irrespective of any
elections made by a Participant, if the Committee or Plan Administrator
determines that a Participant has become Disabled, the net vested amount
credited to a Participant’s Deferral Account shall be paid out in a single lump
sum to the Participant.
                          (d)            Unforeseeable Emergency. Other
provisions of the Plan notwithstanding, if the Committee or Plan Administrator
determines that the Participant has an Unforeseeable Emergency, the Committee or
Plan Administrator shall direct the immediate lump sum payment to the
Participant of vested amounts that the Committee or Plan Administrator
determines to be necessary to satisfy such Unforeseeable Emergency plus amounts
necessary to pay taxes reasonably anticipated as a result of the distribution,
after taking into account the extent to which such Unforeseeable Emergency is or
may be relieved through reimbursement or compensation by insurance or otherwise
or by liquidation of the Participant’s assets (to the extent the liquidation of
such assets would not itself cause severe financial hardship). The preceding
sentence shall be construed and administered in accordance with the requirements
of Code Section 409A(a)(2)(B)(ii). If a Participant has suffered an
Unforeseeable Emergency, the Plan Administrator shall authorize the cessation of
deferrals by such Participant under the Plan.
                          (e)           Distribution upon Income Inclusion under
Code Section 409A. If, for any reason, it has been determined that the Plan
fails to meet the requirements of Code Section 409A and the regulations
promulgated thereunder, the Committee or the Plan Administrator shall distribute
to the Participant the portion of the Participant’s Deferral Account that is
required to be included in income as a result of the failure of the Plan to
comply with the requirements of Code Section 409A and the regulations
promulgated thereunder.
                          (f)            Effect on Deferral Account. A
Participant’s Deferral Account shall be debited to the extent of any
distributions to the Participant pursuant to this Section 6.
            7.            Amendment and Termination.
                          (a)           Amendment. The Committee, Plan
Administrator or the Board may, with prospective or retroactive effect, amend or
alter the Plan (i) if the Internal Revenue Service determines that any amounts
deferred under the Plan are includible in the Participant’s gross income prior
to being paid out to the Participant, (ii) any time, if determined to be
necessary, appropriate or advisable in response to administrative guidance
issued under Code Section 409A or to comply with the provisions of Code
Section 409A, or (iii) if no Participant is materially adversely affected by
such action with respect to amounts required to be credited to the Participant’s
Deferral Account under any previously executed Deferral Agreement; provided
that, upon an event described in clause (i), the Company may accelerate
distributions under this Plan but may not otherwise alter any Participant’s
rights under this Plan; provided further that, following a Change in Control,
the Plan will not be subject to amendment, alteration, suspension,
discontinuation or termination without the prior written consent of each
Participant who would be materially adversely affected by such action; and
provided further that, the Company may

-10-



--------------------------------------------------------------------------------



 



accelerate distributions under this Plan only where doing so will not result in
the imposition of additional tax under Code Section 409A.
                          (b)           Termination. Notwithstanding any other
provision to the contrary and except as may otherwise be provided by the
Committee or Plan Administrator, the Plan shall terminate as soon as possible
following the payment of all amounts in respect of all Deferral Accounts.
            8.            General Provisions.
                          (a)           Limits on Transfer of Awards. Other than
by will, the laws of descent and distribution, or by appointing a Beneficiary,
no right, title or interest of any kind in the Plan shall be transferable or
assignable by a Participant (or the Participant’s Beneficiary) or be subject to
alienation, anticipation, encumbrance, garnishment, attachment, levy, execution
or other legal or equitable process, nor subject to the debts, contracts,
liabilities or engagements, or torts of any Participant or the Participant’s
Beneficiary. Any attempt to alienate, sell, transfer, assign, pledge, garnish,
attach or take any other action subject to legal or equitable process or
encumber or dispose of any interest in the Plan shall be void.
                          (b)           Waiver, Receipt and Release.
                                          (i)            As between the
Participant and the Company, a Participant and the Participant’s Beneficiary
shall assume all risk (other than gross negligence of the Company or the
Committee or Plan Administrator, or breach by the Company of the terms of this
Plan) in connection with the Plan, Trust design, implementation or
administration, Hypothetical Investment decisions made by the Participant or the
Participant’s Manager and the resulting value of the Participant’s Deferral
Account, the selection and actions of the Trustee or any other third party
providing services to the Company or the Trust in connection with the Plan or
Trust (including their administrative and investment expenses), including any
income taxes of the Participant or Participant’s Beneficiary relating to or
arising out of his or her participation in the Plan, and neither the Company nor
the Committee or Plan Administrator shall be liable or responsible therefor
other than as provided in Section 5(c); provided, however, that the Company
shall indemnify each Participant for any additional 20% tax imposed under Code
Section 409A and any additional interest resulting from an inclusion in income
under Code Section 409A as a result of any actions of the Company in
administering or carrying out the purposes of the Plan.
                                          (ii)            As a condition of
being a Participant in the Plan, each Participant must sign a waiver (which may
be a part of the Deferral Agreement) releasing the Company and its Affiliates,
the Committee, the Plan Administrator, officers of the Company or its Affiliates
(the “Officers”) and the Board from any claims and liabilities regarding the
matters to which the Participant has assumed the risk as set forth in this
Section. Payments (in any form) to any Participant or Beneficiary in accordance
with the provisions of the Plan shall, to the extent thereof, be in full
satisfaction of all claims for compensation deferred and relating to the
Deferral Account to which the payments relate against the Company or any
Affiliate or the Committee or Plan Administrator, and the Committee or Plan
Administrator may require such Participant or Beneficiary, as a condition to
such payments, to execute a waiver, receipt and release to such effect.

-11-



--------------------------------------------------------------------------------



 



                                          (iii)            As a condition of
being a Participant in the Plan, each Participant must sign a waiver releasing
the Trustee and each of its Affiliates (each, a “Released Party”) against any
and all loss, claims, liability and expenses imposed on or incurred by any
Released Party as a result of any acts taken or any failure to act by the
Trustee, where such act or failure to act is in accordance with the directions
from the Committee or Plan Administrator or any designee of the Committee or
Plan Administrator.
                                          (iv)            Subject only to the
Company’s indemnification of Participants provided in Section 8(b)(i), each
Participant agrees to pay any taxes, penalties and interest such Participant or
Beneficiary may incur in connection with his or her participation in this Plan,
and further agrees to indemnify the Company and its Affiliates, the Committee,
the Plan Administrator, Officers, the Board and the Company’s agents for such
taxes, penalties and interest the Participant or Participant’s Beneficiary
incurs and fails to pay and for which the Company is made liable by the
appropriate tax authority.
                          (c)           Unfunded Status of Awards, Creation of
Trusts. The Plan is intended to constitute an unfunded plan for deferred
compensation and each Participant shall rely solely on the unsecured promise of
the Company for payment hereunder. With respect to any payment not yet made to a
Participant under the Plan, nothing contained in the Plan shall give a
Participant any rights that are greater than those of a general unsecured
creditor of the Company.
                          (d)           Participant Rights. No provision of the
Plan or transaction hereunder shall confer upon any Participant any right or
impose upon any Participant any obligation to be employed by the Company or an
Affiliate, or to interfere in any way with the right of the Company or an
Affiliate to increase or decrease the amount of any compensation payable to such
Participant. Subject to the limitations set forth in Section 8(c) hereof, the
Plan shall inure to the benefit of, and be binding upon, the parties hereto and
their successors and assigns.
                          (e)            Tax Withholding. The Company shall have
the right to deduct from amounts otherwise credited to or paid from a Deferral
Account any sums that federal, state, local or foreign tax law requires to be
withheld.
                          (f)            Governing Law. The validity,
construction, and effect of the Plan and any rules and regulations relating to
the Plan shall be determined in accordance with the laws of the State of
California, without giving effect to principles of conflicts of laws to the
extent not preempted by federal law.
                          (g)           Limitation. A Participant and the
Participant’s Beneficiary shall assume all risk in connection with (i) the
performance of the Managers, (ii) the performance of the Hypothetical
Investments and (iii) the tax treatment of amounts deferred under or paid
pursuant to the Plan, and the Company, the Committee, the Plan Administrator,
and the Board shall not be liable or responsible therefor.
                          (h)            Construction. The captions and numbers
preceding the sections of the Plan are included solely as a matter of
convenience of reference and are not to be taken as limiting or extending the
meaning of any of the terms and provisions of the Plan. Whenever

-12-



--------------------------------------------------------------------------------



 



appropriate, words used in the singular shall include the plural or the plural
may be read as the singular.
                          (i)            Severability. In the event that any
provision of the Plan shall be declared illegal or invalid for any reason, said
illegality or invalidity shall not affect the remaining provisions of the Plan
but shall be fully severable, and the Plan shall be construed and enforced as if
said illegal or invalid provision had never been inserted herein.
                          (j)            Status. The establishment and
maintenance of, or allocations and credits to, the Deferral Account of any
Participant shall not vest in any Participant any right, title or interest in or
to any Plan or Company assets or benefits except at the time or times and upon
the terms and conditions and to the extent expressly set forth in the Plan and
in accordance with the terms of any Trust.
                          (k)            Spouse’s Interest. The interest in the
benefits hereunder of a Participant’s spouse who has predeceased the Participant
shall automatically pass to the Participant and shall not be transferable by
such spouse in any manner, including but not limited to such spouse’s will, nor
shall such interest pass under the laws of intestate succession.
                          (1)            Successors. The provisions of the Plan
shall bind the Company and its successors.
            9.          Claims Procedures.
                          (a)           Presentation of Claim. If any person
does not believe that he or she has received Plan benefits to which the person
is entitled or believes that fiduciaries of the Plan have breached their duties
or that the Plan is not being operated properly or that his or her legal rights
have been or are being violated with respect to the Plan, such person (a
“Claimant”) must file a written claim with the Committee or Plan Administrator
under the procedures set forth in this Article. The procedures in this Article
shall apply to all claims that any person has with respect to the Plan,
including claims against fiduciaries and former fiduciaries, unless the
Committee or Plan Administrator determines, in its sole discretion, that it does
not have the power to grant, in substance, all relief reasonably being sought by
the Claimant. If such a claim relates to the contents of a notice received by
the Claimant, the claim must be made within sixty (60) days after such notice
was received by the Claimant. All other claims must be made within one hundred
eighty (180) days of the date on which the event that caused the claim to arise
occurred. The claim must state with particularity the benefit or other
determination desired by the Claimant. The claim must be accompanied with
sufficient supporting documentation for the benefit or other determination
requested by the Claimant.
                          (b)           Notification of Decision. The Committee
or Plan Administrator shall consider a Claimant’s claim and shall notify the
Claimant in writing within twenty-five (25) days of receipt of the claim that
either:
                                          (i)           the Claimant’s requested
determination has been made, and that the claim for benefits has been allowed in
full (or if the claim was not filed for benefits, those steps the Company has
taken or will take in connection with the determination); or

-13-



--------------------------------------------------------------------------------



 



                                          (ii)            the Committee or Plan
Administrator has reached a conclusion contrary, in whole or in part, to the
Claimant’s requested determination, and such notice must set forth in a manner
calculated to be understood by the Claimant:
            (A)           specific reason or reasons the claim was denied;
            (B)            specific reference(s) to the pertinent Plan
provisions upon which the decision was based;
            (C)           a description of any additional material or
information necessary for the Claimant to perfect the claim, and an explanation
of why such material or information is necessary; and
            (D)           an explanation of the claim review procedure set forth
below.
                          (c)            Review of a Denied Claim. Within sixty
(60) days (180 days for a Disability claim) after receiving a notice from the
Committee or Plan Administrator that a claim has been denied in whole or in
part, but not thereafter, a Claimant (or the Claimant’s duly authorized
representative) may file with the Committee or Plan Administrator a written
request for a review of the denial of the claim. Thereafter, but not later than
thirty (30) days after the request for review is filed, the Claimant (or the
Claimant’s duly authorized representative):
                                          (i)            may upon reasonable
request and free of charge, have reasonable access to, and copies of, all
pertinent documents, records and other information in the Company’s possession;
and
                                          (ii)            will be informed of
such other matters as the Committee or Plan Administrator deems relevant.
            The Committee or Plan Administrator shall conduct a full and fair
review of the claim and the initial adverse benefit determination and notify the
Claimant in writing of its decision within sixty (60) days (45 days for a
Disability claim) after receipt of Claimant’s request for a review. In the case
of an adverse benefit determination, the notification shall set forth (1) the
specific reason or reasons for the adverse determination, (2) reference to the
specific Plan provisions on which the determination is based, (3) a statement
that the Claimant is entitled to receive, upon request and free of charge,
reasonable access to, and copies of, all documents, records, and other
information relevant to the Claimant’s claim for benefits, and (4) a statement
describing the voluntary arbitration procedures offered under the Plan and the
right to bring an action under Section 502(a) of ERISA.
                          (d)           Elective Arbitration. If a Claimant’s
claim described in Section 9(a) is denied pursuant to Sections 9(b) and 9(c) (an
“Arbitrable Dispute”), the Claimant may, in lieu of the Claimant’s right to
bring a civil action under Section 502(a) of ERISA, and as the Claimant’s only
further recourse, submit the claim to final and binding arbitration in the city
of San Jose, State of California, before an experienced employment arbitrator
selected in accordance with the Employment Dispute Resolution Rules of the
American Arbitration Association. Except as otherwise provided in this Section
9(d) or Section 9(f), each party shall pay the fees of their

-14-



--------------------------------------------------------------------------------



 



respective attorneys, the expenses of their witnesses and any other expenses
connected with the arbitration, but all other costs of the arbitration,
including the fees of the arbitrator, costs of any record or transcript of the
arbitration, administrative fees and other fees and costs shall be paid in equal
shares by each party (or, if applicable, each group of parties) to the
arbitration. In any Arbitrable Dispute in which the Claimant prevails, the
Company shall reimburse the Claimant’s reasonable attorneys fees and related
expenses. Arbitration in this manner shall be the exclusive remedy for any
Arbitrable Dispute for which an arbitration is elected. The arbitrator’s
decision or award shall be fully enforceable and subject to an entry of judgment
by a court of competent jurisdiction. Should any party attempt to resolve an
Arbitrable Dispute for which an arbitration is elected by any method other than
arbitration pursuant to this Section, the responding party shall be entitled to
recover from the initiating party all damages, expenses and attorneys fees
incurred as a result.
                          (e)           Legal Action. Prior to a Change in
Control, except to enforce an arbitrator’s award, no actions may be brought by a
Claimant in any court with respect to an Arbitrable Dispute that is arbitrated.
                          (f)           Following a Change in Control. Upon the
occurrence of a Change in Control, an independent party selected jointly by the
Participants in the Plan prior to the Change in the Control and the Committee or
the Plan Administrator or other appropriate person shall assume all duties and
responsibilities of the Committee or Plan Administrator under this Article 9 and
actions may be brought by a Claimant in any appropriate court with respect to an
Arbitrable Dispute that is arbitrated. After a Change in Control, if any person
or entity has failed to comply (or is threatening not to comply) with any of its
obligations under the Plan, or takes or threatens to take any action to deny,
diminish or to recover from any Participant the benefits intended to be provided
thereunder, the Company shall reimburse the Participant for reasonable attorneys
fees and related costs incurred in the pursuance or defense of the Participant’s
rights. If the Participant does not prevail, attorneys fees shall also be
payable under the preceding sentence to the extent the Participant had
reasonable justification for pursuing its claim, but only to the extent that the
scope of such representation was reasonable.
           10.            Effective Date.
                            The Plan shall be effective as of July 1, 2005.
 

          Flextronics International USA, Inc.
 
       
By:
  /s/ Thomas J. Smach     
 
        Thomas J. Smach     Chief Financial Officer    

-15-